10-1720-ag
         Pelaez Saldarriaga v. Holder
                                                                                       BIA
                                                                               A098 816 952
                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 11th day of July, two thousand eleven.
 5
 6       PRESENT:
 7                PIERRE N. LEVAL,
 8                JOSÉ A. CABRANES,
 9                ROBERT D. SACK,
10                  Circuit Judges.
11       _______________________________________
12
13       CARLOS FELIPE PELAEZ SALDARRIAGA
14                Petitioner,
15
16                            v.                                10-1720-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:                   Daniel B. Lundy, Barst Mukamal &
24                                         Kleiner, LLP, New York, New York.
25
26       FOR RESPONDENT:                   Tony West, Assistant Attorney
27                                         General; Richard M. Evans, Assistant
28                                         Director; Margaret A. O’Donnell,
29                                         Attorney, Office of Immigration
30                                         Litigation, Civil Division, United
31                                         States Department of Justice,
32                                         Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Carlos Felipe Pelaez Saldarriaga, a native

 6   and citizen of Colombia, seeks review of an April 2, 2010,

 7   order of the BIA denying his motion to reopen his removal

 8   proceedings.     In re Carlos Felipe Pelaez Saldarriaga, No.

 9   A098 816 952 (B.I.A. Apr. 2, 2010).     We assume the parties’

10   familiarity with the underlying facts and procedural history

11   in this case.

12       We review the BIA’s denial of a motion to reopen for

13   abuse of discretion.     Ali v. Gonzales, 448 F.3d 515, 517 (2d

14   Cir. 2006).     The BIA denied Pelaez Saldarriaga’s motion to

15   reopen finding that the police report submitted by his

16   father did not constitute material new evidence establishing

17   his prima facie eligibility for relief, because it would not

18   have changed the result of the new proceedings.     The BIA has

19   explained that it will not grant a motion to reopen based on

20   evidence that is largely cumulative of evidence previously

21   submitted, because evidence is not material unless “the new

22   evidence offered would likely change the result in the


                                     2
 1   case.”   Matter of Coelho, 20 I. & N. Dec. 464, 473 (BIA

 2   1992); see also 8 C.F.R. § 1003.2(c)(1) (providing that a

 3   motion to reopen shall not be granted unless it appears to

 4   the BIA that the new evidence to be offered is material).

 5   Here, contrary to Pelaez Saldarriaga’s argument, the BIA did

 6   not summarily discount his new evidence as unauthenticated

 7   as the BIA addressed the substance of the new evidence.

 8   When addressing the substance of the new evidence, the BIA

 9   did not abuse its discretion in finding that Pelaez

10   Saldarriaga’s father’s 2009 report to the Colombian police,

11   was not material new evidence because it largely repeated

12   similar evidence that the IJ and BIA had previously

13   considered, including a previous report filed in 2001. See

14   Matter of Coelho, 20 I. & N. Dec. at 473.

15       In addition to being cumulative, the police report was

16   not material because it did not give any indication as to

17   the motives of the United Self-Defense Forces of Colombia

18   (“AUC”) in pursuing Pelaez Saldarriaga, and thus did not

19   affect the agency’s previous determination that he did not

20   establish that he would be targeted by the AUC on account of

21   a protected ground.   See Ramsameachire v. Ashcroft, 357 F.3d

22   169, 178 (2d Cir. 2004) (explaining that an applicant for


                                   3
 1   asylum or withholding of removal must show a nexus between

 2   their persecution and the grounds protected under the

 3   Immigration and Nationality Act).     Contrary to Pelaez

 4   Saldarriaga’s argument, the agency explicitly addressed his

 5   assertion that he had shown a nexus to a protected ground,

 6   as it explicitly found that he did not demonstrate such a

 7   nexus.    Accordingly, the BIA did not abuse its discretion in

 8   denying Pelaez Saldarriaga’s motion to reopen because he

 9   failed to provide material new evidence.     See 8 C.F.R.

10   § 1003.2(c)(1).

11       For the foregoing reasons, the petition for review is

12   DENIED.    As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot.     Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk
21
22




                                    4